         Case 1:18-cr-00810-KPF Document 17 Filed 08/07/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      X


UNITED STATES OF AMERICA
                                                           CONSENT PRELIMINARY ORDER
              -   V •   -                                  OF FORFE-ITURE /
                                                           MONEY JUDGMENT
ROBERT MAURELLO,
                                                           18 Cr. 810    (KPF)
                                 Defendant.

                                                      X


             WHEREAS, in or about December 2018, ROBERT MAURELLO (the

"defendant"), was charged in a two-count Information,                            18 Cr.     810

(KPF)     (the    "Information"),           with   conspiracy to        steal    government

property,        in violation of Title 18,                United States Code,          Section

371     (Count One);          theft of government property,              in violation of

Title 18, United States Code, Sections 641 and 2 (Count Two);

             WHEREAS,             the   Information          included      a     forfeiture

allegation as to Counts One and Two of the Information,                                seeking

forfeiture        to    the      United States,       pursuant   to     Title    18,    United

States Code, Section 981 (a) (1) (C) and Title 28, United States Code,

Section 2461(c), of any and all property, real and personal, that

constitutes        or       is    derived     from,       proceeds    traceable        to   the

commission of the offenses charged in Counts One and Two of the

Information, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of the offense charged in Counts One and Two of the

Information;
         Case 1:18-cr-00810-KPF Document 17 Filed 08/07/20 Page 2 of 5



               WHEREAS,    on or about December 20,              2018,     the defendant

pled guilty to Counts One and Two of the Information, pursuant to

a     plea   agreement     with    the       Government,     wherein       the    defendant

admitted the forfeiture allegation with respect to Counts One and

Two of the Information and agreed to forfeit,                        pursuant to Title

18,    United States Code,         Sections 981,           982 and Title 2 8,        United

States Code,          Section 2461,      a    sum of money equal to              $46,360   in

United       States    currency,    representing           the   amount      of    proceeds

traceable to the commission of the offenses charged in Counts One

and Two of the Information;

               WHEREAS, the defendant consents to the entry of a money

judgment      in   the    amount   of        $5,000   in    United    States       currency

representing       the    amount   of    proceeds     traceable       to    the    offenses

charged in Counts One and Two of the Information that the defendant

personally obtained; and

                WHEREAS, the defendant admits that, as a result of acts

and / or omissions of the defendant,              the proceeds traceable to the

offenses charged in Counts One and Two of the Information that the

defendant personally obtained cannot be located upo n the exercise

of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Audrey Strauss, Acting

United States Attorney, Assistant United States Attorney, Nicholas
       Case 1:18-cr-00810-KPF Document 17 Filed 08/07/20 Page 3 of 5



W.   Chiuchiolo       of    counsel,      and      the     defendant,           and his      counsel,

Christopher Flood, Esq., that:

              1.      As a result of the offenses charged in Counts One

and Two of the Information, to which the defendant pled guilty, a

money judgment in the amount of $5,000 in United States currency

(the   " Money       Judgment " ),      representing              the    amount       of     proceeds

traceab le to the offenses charged in Counts One and Two of the

Information        that     the   defendant           personally          obtained ,         shall    be

entered against the defendant.

              2.      Pursuant to Rule 32. 2 (b ) ( 4 ) of the Federal Rules of

Criminal       Procedure,          this         Consent           Preliminary           Order         of

Forfei t ure/Money Judgment              is    final      as   to   t he defendan t ,          ROBERT

MAURELLO,      and     shall      be    deemed        part     of       the     sentence      of     the

defendant,     and shall be            included in the              judgment of conviction

therewith .

              3.      All    payments         on    the    ou t standing          money      judgmen t

shall be made by postal money order , bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail              to    the       United States              Attorney ' s    Office,

Southern      District       of    New        York,       Attn:     Money         Laundering         and

Transnational Criminal Enterprises Uni t,                         One St. Andrew ' s Plaza ,

New York, New York 10007 and shall indicate the defendant ' s name

and case number.
        Case 1:18-cr-00810-KPF Document 17 Filed 08/07/20 Page 4 of 5



                 4.         The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,      and        the    United     States       shall     have     clear      title    to    such

forfeited property.

                 5.         Pursuant to Title 21,              United States Code,           Section

853 (p),    the        United     States       is    authorized       to    seek    forfeiture      of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.         Pursuant to Rule 32. 2 (b) (3) of the Federal Rules of

Criminal         Procedure,           the     United       States     Attorney's         Office     is

authorized to conduct any discovery needed to identify,                                    locate or

dispose          of         forfeitable            property,         including       depositions,

interrogatories,               requests       for    production        of   documents       and    the

issuance of subpoenas.

                 7.         The Court shall retain jurisdiction to enforce this

Consent     Preliminary Order                 of    Forfeiture/Money Judgment,               and    to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

                 8.         The   Clerk       of     the     Court     shall       forward       three

certified             copies      of        this     Consent         Preliminary         Order      of

Forfeiture/Money               Judgment       to    Assistant        United     States     Attorney

Alexander         J.        Wilson,    Co-Chief         of     the    Money      Laundering        and
      Case 1:18-cr-00810-KPF Document 17 Filed 08/07/20 Page 5 of 5



Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.

           9.     The   signature   page   of   this     Consent        Preliminary

Order of Forfeiture / Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York


By:                                                      8/4/20
      Nic()LAs w. CHIUCHIOLO                            DATE
      Assistant United States Attorney
      One St. Andrew's Plaza
      New York, NY 10007
      (212)637-1247

ROBERT MAURELLO


By:




By:                                                     ~1~1~  I
      CHRISTOPHER FLOOD, ESQ.                           DATE
      Attorney for Defendant
      Federal Defenders of New York
      52 Duane Street, 10 th Floor
      New York, NY 10007

SO ORDERED:
                                                       August 7, 2020
HONORABLE KATHERINE POLK FAILLA                         DATE
UNITED STATES DISTRICT JUDGE
